DETAILED ACTION
This action is in response to applicant’s amendment filed 6/28/2021.
Claims 1, 2, 4, 6-11, 13, 15-19, and 21-26 are currently pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive.  Applicant argues on pages 10-14, with regard to claims 1, 10, and 17 that Fridhendler in view of Sabbavarapu fails to teach or suggest identifying instructional content of a webpage.
The examiner respectfully disagrees.
Firstly, applicant states on page 12 that “Sabbavarapu does not contemplate identifying content of the text, far less identifying instructional content of a web page”.  Sabbavarapu teaches in column 12, line 56 – column 13, line 12, that context of text may be identified, such as certain text that is set apart from other text like a prologue, introduction, etc.  Sabbavarapu teaches in column 3, lines 22-27, that the publication being analyzed may be that of a web based work, such as applicant’s web page.  These teachings of Sabbavarapu would at least suggest to one of ordinary skill in the art at the time the application was filed that given a web page corresponding to an instructional process, which may contain a title and instructional content, Sabbavarapu’s method would identify the context of the title (prologue, introduction, etc.) and the instructional 
Second, applicant argues on page 12 that Sabbavarapu does not teach or suggest identifying a set of content subsections.  Sabbavarapu clearly teaches in column 3, lines 1-21, that markings/offsets of text are identified (for example, the chapters, paragraphs, etc.) which are interpreted as content subsections.  Furthermore, Sabbavarapu directly states in column 3, lines 10-12, i.e. “identify certain characteristics about the text (e.g., a paragraph’s nature and content, etc.)”.
	Third, applicant argues on page 13 that neither Fridhendler nor Sabbavarapu teach of identifying instructional content.  As Fridhendler teaches in page 4, lines 7-13, content may take the form of a cookbook, where a “cookbook” is interpreted as containing some form of instructional content, i.e. recipe instructions.  Sabbavarapu teaches in column 3, lines 10-12, i.e. “identify certain characteristics about the text (e.g., a paragraph’s nature and content, etc.)”.  Therefore, upon the combination of Fridhendler in view of Sabbavarapu, one of ordinary skill would have arrived at the “paragraph’s nature and content” of Sabbavarapu, being the cook book instructional steps of Fridhendler.
	

	The examiner respectfully disagrees.
	As described above, Fridhendler suggests that content is “instructional” in that the content is that of a cookbook, well known to contain recipes with instructions.  Furthermore, Fridhendler teaches of “the parsing” in column 3, lines 1-21.  However, the two arts do not explicitly teach of the actions occurring in a “instructional support mode” based on “identifying whether the device is presenting at least a portion of the instructional content”.  Watanabe is cited as identifying text areas within a presented document (instructional content of combined system).  As Watanabe shows in Fig. 5, upon such text being identified, the text is transmitted to a text reading engine, which is interpreted as encompassing entering into a text to speech mode based on “whether the device is presenting at least a portion of the instructional content (tagged content)”.

	Applicant argues on pages 15 and 16, with regard to claim 21, that Sabbavarapu does not explicitly teach of instructional content and how Sabbavarapu teaches parsing a literary work into sections of content results in rendering obvious that parsing identifies, within the instructional content, the set of content subsections.
	The examiner respectfully disagrees.
	As discussed above with regard to claim 1, the combination of Fridendler and Sabbavarapu is interpreted as teaching identifying instruction content.  While applicant states that claim 21 does not recite a literary work, applicant’s “instructional content”, 

Applicant argues on page 16 that no explanation is given as to how Sabbavarapu identifies instructional content that corresponds to an actual recipe.  As described below, Fridendler teaches of the literary work being a cookbook, well known to contain recipes.  Sabbavarapu teaches in column 3, lines 10-12, i.e. “identify certain characteristics about the text (e.g., a paragraph’s nature and content, etc.)”.  Therefore, it would have been obvious to one of ordinary skill in the art at the time that the “content” of Sabbavarapu could have been the recipes of a cookbook of Firdhendler.

Applicant’s arguments on pages 16 with regard to claim 26 appear to be restatements of arguments previously stated and addressed.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6, 8, 10, 13, 17, 18, 21-23, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler et al. (WO 2004/061794), hereinafter Fridhendler, in view of Sabbavarapu et al. (US 10,147,416), hereinafter Sabbavarapu.

As per claim 1, Fridhendler teaches the following:
a computer implemented method, (see Fig. 3), comprising: 
identifying instructional content of a webpage with one or more processors of a device.  As Fridhendler teaches audio and textual contents are acquired from the Internet or other external means and stored in memory unit 22; 
receiving, through a user interface of the device, a user request associated with the set of content subsections.  As Fridhendler teaches in pg. 6, lines 1-6, the user may select a specific section; and 
presenting at least a portion of the set of content subsections, through a user interface of the device, in a user directed manner based on the user request.  As Fridhendler teaches in pg. 8, lines 8-14, the display may present the text as it is read aloud.

parsing the webpage with the one or more processors of the device to distinguish between general content and instructional content within the webpage to identify a set of content subsections.  As Sabbavarapu teaches in column 2, line 57 through column 3, line 21, a text is parsed to identify sections along with context of the text. Sabbavarapu teaches in column 3, lines 22-27, the text may be a large textual work, such as “web based publications and articles, websites, etc.”  As Sabbavarapu teaches in column 12, line 56 – column 13, line 12, context of sections is utilized to determine which section require text to speech processing (instructional content) and which sections to forgo said text to speech (general content).
wherein to identify the instructional content comprises analyzing the webpage with the one or more processors of the device.  Sabbavarapu shows a parsing process in Fig. 3 which is performed by a processor.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-65, such parsing provides context resulting in a natural and pleasant audio experience for the user.

Regarding claim 4, Fridhendler teaches the method of claim 1 as described above.  Fridhendler further teaches the following:
the set of content subsections are organized in a predetermined order, and wherein the user directed manner includes designating a content subsection of interest from the set of the content subsections, the content subsection of interest being presented out of order based on the user request.  As Fridhendler teaches in pg. 5, line 20 – pg. 6, line 6, the text/audio is organized in sequential order by section number, page number, and position within the section.  Fridhendler further teaches in pg. 6, line 3, that the user may select a specific section to navigate to.

As per claim 10, Fridhendler teaches the following:
a device, comprising: 
a processor, (see Fig. 4, 10); 
memory storing program instructions accessible by the processor, (see Fig. 4, 22); 
wherein, responsive to execution of the program instructions, the processor:
identifies instructional content of a webpage utilizing one or more processors of the device.  As Fridhendler teaches audio and textual contents are acquired from the Internet or other external means and stored in memory unit 22; 
parses the instructional content to identify a set of content subsections.  As Fridhendler teaches in pg. 5, lines 20-24, audio content is divided into sections; 
receives a user request associated with the set of content subsections.  As Fridhendler teaches in pg. 6, lines 1-6, the user may select a specific section; and 
presents at least a portion of the set of content subsections, through a user interface of the device, in a user directed manner based on the user request.  As Fridhendler teaches in pg. 8, lines 8-14, the display may present the text as it is read aloud.
However, Fridhendler does not explicitly teach of distinguishing between instructional content and general content of a webpage.  Sabbavarapu teaches the following:
parses the webpage to distinguish between general content and instructional content within the webpage to identify a set of content subsections.  As Sabbavarapu teaches in column 2, line 57 through column 3, line 21, a text is parsed to identify sections along with context of the text. Sabbavarapu teaches in column 3, lines 22-27, the text may be a large textual work, such as “web based publications and articles, websites, etc.”  As Sabbavarapu teaches in column 12, line 56 – column 13, line 12, context of sections is utilized to determine which section require text to speech processing (instructional content) and which sections to forgo said text to speech (general content).
analyzes the instructional content to identify the instructional content of the webpage.  Sabbavarapu shows a parsing process in Fig. 3 which is performed by a processor.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-

Regarding claim 13, Fridhendler teaches the device of claim 10 as described above.  Fridhendler further teaches the following:
organize the set of content subsections in a predetermined order, and the processor is configured to present a content subsection of interest from the set of content subsections out of order based on the user request.  As Fridhendler teaches in pg. 5, line 20 – pg. 6, line 6, the text/audio is organized in sequential order by section number, page number, and position within the section.  Fridhendler further teaches in pg. 6, line 3 that the user may select a specific section to navigate to.

As per claim 17, Fridhendler teaches the following:
a computer program product comprising a non-signal computer readable storage medium, (see Fig. 4), comprising computer executable code to perform: 
analyzing instructional content with one or more processors.  As Fridhendler teaches audio and textual contents are acquired from the Internet or other external means and stored in memory unit 22, which is interpreted as “analyzing”;
identifying instructional content of a webpage utilizing one or more processors of a device.  As Fridhendler teaches audio and textual contents are acquired from the Internet or other external means and stored in memory unit 22; 
receiving, through a user interface of the device, a user request associated with the set of content subsections.  As Fridhendler teaches in pg. 6, lines 1-6, the user may select a specific section; and 
presenting at least a portion of the set of content subsections, through a user interface of the device, in a user directed manner based on the user request.  As Fridhendler teaches in pg. 8, lines 8-14, the display may present the text as it is read aloud.
However, Fridhendler does not explicitly teach of distinguishing between instructional content and general content of a webpage.  Sabbavarapu teaches the following:
parsing the webpage with the one or more processors to distinguish between general content and instructional content within the webpage to identify a set of content subsections.  As Sabbavarapu teaches in column 2, line 57 through column 3, line 21, a text is parsed to identify sections along with context of the text. Sabbavarapu teaches in column 3, lines 22-27, the text may be a large textual work, such as “web based publications and articles, websites, etc.”  As Sabbavarapu teaches in column 12, line 56 – column 13, line 12, context of sections is utilized to determine which section require text to speech processing (instructional content) and which sections to forgo said text to speech (general content).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-

Regarding claim 18, Fridhendler teaches the medium of claim 17 as described above.  Fridhendler further teaches the following:
a list of instructional resources representing network locations that provide instructional content for one or more types of activities, the instructional content automatic identified by comparing an accessed resource to the list of instructional resources.  As Fridehndler teaches in pg. 5, lines 7-19, new data may be input from the Internet.

Regarding claim 21, Fridhendler teaches the medium of claim 1 as described above.  Fridhendler in view of Sabbavarapu further teaches the following:
the parsing identifies, within the instructional content, the set of content subsections that collectively form a set of instructions associated with a particular type of instructional activity.  As Fridhendler teaches in page 4, lines 7-13, content may take the form of a cookbook.  Sabbavarapu teaches in the abstract that a literary work may be parsed to determine offsets, such as “chapters, paragraphs, sentences, words, section of dialogs, sections of other context”.  Therefore, upon the modification, the cookbook of Fridhendler would be the literary work of Sabbavarapu, and a recipe (particular type of instructional activity) would be a section of context.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for 

Regarding claim 22, Fridhendler teaches the medium of claim 1 as described above.  Fridhendler in view of Sabbavarapu further teaches the following:
the webpage is accessed on a recipe related website, the webpage parsed to identify the instructional content which corresponds to an actual recipe.  As Fridhendler teaches in page 4, lines 7-13, content may take the form of a cookbook.  Sabbavarapu teaches in column 3, lines 22-27, the text may be a large textual work, such as “web based publications and articles, websites, etc.”  Sabbavarapu teaches in the abstract that a literary work may be parsed to determine offsets, such as “chapters, paragraphs, sentences, words, section of dialogs, sections of other context”.  Therefore, upon the modification, the cookbook of Fridhendler would be the literary work of Sabbavarapu, and a recipe (particular type of instructional activity) would be a section of context.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-65, such parsing provides context resulting in a natural and pleasant audio experience for the user.

Regarding claim 23, Fridhendler teaches the medium of claim 1 as described above.  Fridhendler in view of Sabbavarapu further teaches the following:
the parsing identifies, within the instructional content, the set of content subsections that represent individual steps or actions to be performed in connection with following a process set forth on the webpage.  As Fridhendler teaches in page 5, line 20 – page 6, line 6, text may be divided into section numbers and page numbers, where these sections are interpreted as encompassing applicant’s subsections.  Sabbavarapu teaches in the abstract that a literary work may be parsed to determine offsets, such as “chapters, paragraphs, sentences, words, section of dialogs, sections of other context”.  Therefore, upon the modification, the cookbook of Fridhendler would be the literary work of Sabbavarapu, and a recipe (particular type of instructional activity) would be a section of context
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-65, such parsing provides context resulting in a natural and pleasant audio experience for the user.

Regarding claim 26, modified Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of segmenting the webpage into content types.  Sabbavarapu teaches the following:
parsing the webpage includes segmenting with the one or more processors the general content and the instructional content of the website into content types.  As Sabbavarapu teaches in column 12, lines 13-20, a literary work is parsed to determine offsets (segments).  Sabbavarapu further teaches in column 12, line 56 – column 13, line 12 that offsets may be of a contextual type, which may distinguish types of segments, such as, for example, relevant content and a table of contents.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for content of Sabbavarapu.  One of ordinary skill in the art would have been motivated to have made such modification because as Sabbavarapu teaches in column 2, lines 57-65, such parsing provides context resulting in a natural and pleasant audio experience for the user.


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler in view of Sabbavarapu as applied to claims 1 and 11, and further in view of Sibal et al. (US 2003/0182622), Sibal.

Regarding claim 2, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of identifying instructional content based on the displayed content.  Sibal teaches the following:
displaying the instructional content on a display of an electronic device before identifying instructional content.  As Sibal shows in Fig. 1, a page 106 is displayed before a corresponding voice page is retrieved.


Regarding claim 11, Fridhendler teaches the device of claim 10 as described above.  However, Fridhendler does not explicitly teach of identifying instructional content based on the displayed content.  Sibal teaches the following:
a display configured to display the instructional content before the processor identifies instructional content.  As Sibal shows in Fig. 1, a page 106 is displayed before a corresponding voice page is retrieved.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the content identification of Fridhendler in view of Watanabe with the display first method of Sibal.  One of ordinary skill would have been motivated to have made such modifications because as Sibal teaches in paragraph [0004], such display first methods benefit a user in allowing both visual and audio interaction with a page.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler in view of Sabbavarapu as applied to claim 1, and further in view of Casella dos Santos et al. (US 2014/0108460), hereinafter Santos.

Regarding claim 6, Fridhendler teaches the method of claim 1 as described above.  While Sabbavarapu teaches in the abstract to identifying various sections and subsections (chapters, paragraphs, etc.), neither Fridhendler nor Sabbavarapu explicitly teach of identifying sections based on a filter.  In a similar field of endeavor, Santos teaches of a similar parsing method in paragraph [0073], where a document may be parsed to identify phrases, paragraphs, etc.  Santos teaches the following:
the parsing comprises applying a filter to the instructional content to identify the set of content subsections.  As Santos teaches in paragraph [0133], and corresponding Fig. 6, content tables may be filtered to identify annotations to content identifying a common section.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have further modified the document parsing of Fridhendler in view of Sabbavarapu with the filtering by common section of Santos.  One of ordinary skill in the art would have been motivated to have made such modification because filtering was a well known technique at the time in benefitting a user by allowing on desirable data to be presented.

Claim 7, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler in view of Sabbavarapu as applied to claims 1, 10, and 17, and further in view of Aihara et al. (US 2012/0259633), hereinafter Aihara.

Regarding claim 7, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a location being in a predetermined area.  Aihara teaches the following: 
activating an instructional support mode based on one or more activation events, the parsing, receiving and presenting being performed during the instructional support mode, wherein the one or more activation events comprises determining whether a location of the device corresponds to a predetermined area, the instructional support mode activated based on the determining.  As Aihara teaches in paragraph [0039], an audio interaction mode may be activated based upon a user’s location.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the location based mode of Aihara.  One of ordinary skill would have been motivated to have made such modifications because as Aihara teaches in paragraphs [0001] and [0002], it benefits a user to know the locations where audio mode is needed and automatically switching to said mode to avoid the requirement of user interaction.

Regarding claim 15, Fridhendler teaches the device of claim 10 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a location being in a predetermined area.  Aihara teaches the following:
a GPS chipset configured to determine a location of the device, the processor configured to determine when the location of the device corresponds to a predetermined area associated with activating an instructional support mode.  As Aihara teaches in paragraph [0039], an audio interaction mode may be activated based upon a user’s location.  See paragraph [0030] for GPS.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the location based mode of Aihara.  One of ordinary skill would have been motivated to have made such modifications because as Aihara teaches in paragraphs [0001] and [0002], it benefits a user to know the locations where audio mode is needed and automatically switching to said mode to avoid the requirement of user interaction.

Regarding claim 19, Fridhendler teaches the product of claim 17 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a location being in a predetermined area.  Aihara teaches the following:
region location data defining one or more predetermined areas that are designated as active instructional support areas.  As Aihara teaches in paragraph [0039], certain areas may be designated for an audio mode, such as, for example, a meeting room or a public space.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the location based mode of Aihara.  One of ordinary skill would have been motivated to have made such modifications because as Aihara teaches in paragraphs [0001] and [0002], it .

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler in view of Sabbavarapu as applied to claim 1, and further in view of Watanabe et al. (US 6,775,805), hereinafter Watanabe.

Regarding claim 8, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of activating instructional mode in response to presenting instructions.  Watanabe teaches the following:
activating an instructional support mode based on one or more activation events, the parsing, receiving and presenting being performed during the instructional support mode, wherein the one or more in activation events comprises identifying whether the device is presenting at least a portion of the instructional content, the instructional support mode activated based on the identifying.  As may be seen in Watanabe’s Fig. 5, a page is parsed for tags.  Therefore, if no tags are located in a page, no audio is needed, which is interpreted as not “activating an instructional mode”.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the text reading Fridhendler with the parsing for audible and non-audible content of Watanabe.  One of ordinary skill in the art would have been motivated to have made such modification because as Watanabe teaches in column 1, lines 25-30, providing audible reading of only a position of a web page was a .

Claims 9, 16, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler  in view of Sabbavarapu as applied to claims 1 and 10, and further in view of Kurz et al. (US 2017/0109916), hereinafter Kurz.

Regarding claim 9, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a gaze of the user.  Kurz teaches the following:
activating an instructional support mode based on one or more activation events, the parsing, receiving and presenting being performed during the instructional support mode, wherein the one or more activation events comprises identifying a user gaze relative to the display of the device, the instructional support mode activated based on the identifying.  As Kurz teaches in paragraph [0043], a visual mode may be activated when a user gazes on a display device and an audio mode when the gaze does not.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the gaze determination of Kurz.  One of ordinary skill would have been motivated to have made such modifications because the activation of audio mode based on the user’s gaze of Kurz would benefit the user of Fridendler in that the user could constantly receive some form of instructional output, whether looking at the device or not.

Regarding claim 16, Fridhendler teaches the device of claim 10 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a gaze of the user.  Kurz teaches the following:
a camera configured to obtain image data frames, the processor configured to identify a user gaze relative to a display of the device based on the image data frames and activate an instructional support mode based on the user gaze.  As Kurz teaches in paragraph [0043], a visual mode may be activated when a user gazes on a display device and an audio mode when the gaze does not.  See abstract for camera.
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the gaze determination of Kurz.  One of ordinary skill would have been motivated to have made such modifications because the activation of audio mode based on the user’s gaze of Kurz would benefit the user of Fridendler in that the user could constantly receive some form of instructional output, whether looking at the device or not.

Regarding claim 25, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a gaze of the user.  Kurz teaches the following:
monitoring a position of the device; determining a line of sight of a user directed at a display of the device based on the position of the device; and activating of an instructional support mode based on the line of sight of the user.  As Kurz teaches in paragraph [0043], a visual mode may be activated when a user gazes on a display device and an audio mode when the gaze does not.  Kurz further teaches in paragraph 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the audio mode of Fridhendler with the gaze determination of Kurz.  One of ordinary skill would have been motivated to have made such modifications because the activation of audio mode based on the user’s gaze of Kurz would benefit the user of Fridendler in that the user could constantly receive some form of instructional output, whether looking at the device or not.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridhendler in view of Sabbavarapu as applied to claim 1, and further in view of Hamynen et al. (US 2005/0228860), hereinafter Hamynen


Regarding claim 24, Fridhendler teaches the method of claim 1 as described above.  However, Fridhendler does not explicitly teach of activating an instructional support mode based on a location being in a predetermined area.  Hamynen teaches the following:
obtaining global positioning system coordinates of the device; determining the device is within a predetermined area based on the global positioning system coordinates obtained; and identifying the instructional content of the webpage based on the predetermined area.  As Hamynen teaches in the abstract, Web content may be location tagged and searched in accordance with location information.  Hamynen 
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified the instructional content of Fridhendler with the location determination and utilization of Hamynen.  One of ordinary skill would have been motivated to have made such modifications because as Hamynen teaches in paragraph [0003], “some applications, content, and services that might be available for use on a mobile device may be of little value, however, until the user is placed in a particular context or location”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
“Smart Recipes”, by Alessio Bahler, taken from https://pub.tik.ee.ethz.ch/students/2015-FS/BA-2015-15.pdf, published 12/22/2015, discusses parsing web pages for cooking instructions.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A DISTEFANO whose telephone number is (571)270-1644.  The examiner can normally be reached on Monday - Friday: 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 5712424088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/GREGORY A. DISTEFANO/
Examiner
Art Unit 2175




						/WILLIAM L BASHORE/                                                                Supervisory Patent Examiner, Art Unit 2175